Citation Nr: 0104308	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from February 1951 to 
February 1953.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1999 rating 
decision of the St. Petersburg, Florida, regional office (RO) 
of the Department of Veterans Affairs (VA).

The veteran has not had a VA examination specifically to 
determine whether he meets the requirements for the benefit 
he seeks.  See 38 C.F.R. §§ 3.809, 3.809a (2000).  His last 
VA examination was in March 1998 to answer medical questions 
not at issue in this claim, and the report is not informative 
regarding the specific facts material to the current claim.  
The veteran should have a VA examination to provide the 
medical information necessary to permit an informed 
determination of his claim.

The veteran has at various times received a VA clothing 
allowance because of use of a metal knee brace.  VA 
prosthetic clinic records do not appear to be in the claims 
folder.  Medical records showing the determination of the 
need for a brace or braces and the issue of those braces 
would be relevant in this case.  If any private practitioner 
has recommended, provided, or prescribed braces, the 
appellant should so report and the pertinent records should 
be obtained.

The most recent VA treatment medical records in the claims 
file date from November 1996.  It appears that the veteran 
has submitted some VA medical records post-dating his 
relocation to Florida.  The RO should obtain all pertinent VA 
treatment records from the facilities that treated the 
veteran since November 1996, both from his previous and 
current treating facilities.  The file reflects that the 
veteran's file was under the jurisdiction of the San Diego, 
California, RO for a period of time before August 1998, and 
was then under the jurisdiction of the Buffalo, New York, RO 
until August 1999, from which time it has been under the 
jurisdiction of St. Petersburg.  Accordingly, pertinent VA 
medical records may be located in California, New York, and 
Florida.  The veteran should be asked to give the names of 
all VA medical facilities from which he has received 
treatment since 1996 and the approximate dates of such 
treatment at each facility.

Finally, and apart from the specific points discussed above, 
the change in the law brought about by the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), requires a remand in this case to 
ensure compliance with the notice and duty to assist 
provisions of the new law.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran for the names of all 
VA facilities from which he has received 
treatment since November 1996, and for 
the approximate dates of his treatment at 
each facility.  Obtain all VA medical 
treatment records from November 1996 to 
the present of which the veteran provides 
notice, including prosthetics clinic 
records and any records pertinent to the 
prescription and provision of knee 
braces.  Associate any information 
obtained with the claims file.

2.  Request the veteran to provide 
authorization for release of information 
from all private practitioners who have 
examined or treated him for orthopedic or 
neurologic conditions, all private 
practitioners who have suggested, 
provided, or prescribed knee braces, and 
all of the practitioners listed on his 
May 12, 1997, statement in support of 
claim.  Request treatment records or a 
statement that the respondent did not 
actually treat the veteran from all 
sources for which the veteran provides 
authorization to obtain records.  
Associate any information obtained with 
the claims file.  If any request for 
records is unsuccessful, notify the 
claimant.

3.  Schedule the veteran for a VA 
examination to determine whether he has 
suffered the loss of use of both lower 
extremities due to his service-connected 
disability(ies) (muscular low back strain 
with degenerative changes and degenerative 
disc disease, internal derangement of the 
right knee with moderate instability, 
postoperative internal derangement of the 
left knee, limitation of motion of the 
right knee, and residuals of sprain of the 
left ankle) such that locomotion is 
precluded without the aid of braces, 
crutches, canes, or a wheelchair.  If not, 
whether the veteran's service-connected 
disabilities have resulted in the loss of 
use of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair should be 
addressed.  Whether any such loss of use 
is permanent should be addressed.  To 
familiarize the examiner with the 
veteran's medical background, provide the 
examiner with the claims file.

4.  Review the claims file and ensure that 
all notification and development required 
by the VCAA are completed. 

5.  Readjudicate the claim.  If the claim 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

